Citation Nr: 0737693	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
cervical spine and bilateral knees, feet, hips, ankles, 
elbows and hands.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back strain with arthritis.

3.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia, left knee with muscle atrophy.  

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, right knee.  

5.  Entitlement to an evaluation in excess of 20 percent for 
left hip strain.

6.  Entitlement to an initial compensable evaluation for 
right hip strain.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine strain/sprain.

8.  Entitlement to an initial compensable evaluation for 
bilateral ankle sprain/strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
November 1983.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board addresses the claims of entitlement to an 
evaluation in excess of 20 percent for low back strain with 
arthritis, entitlement to an initial evaluation in excess of 
10 percent for cervical spine strain/sprain, and entitlement 
to an initial compensable evaluation for bilateral ankle 
sprain/strain in the Remand section of this decision, below, 
and REMANDS these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran currently has osteoarthritic changes in her 
left knee, which are separately service connected, but not 
osteoarthritis of the cervical spine, or bilateral feet, 
hips, ankles, elbows and hands.

3.  The veteran has pain, including on motion and increased 
during flare-ups, limitation of motion, muscle atrophy, 
locking and giving out, but not instability or subluxation, 
as a result of her service-connected left knee disability.  

4.  The veteran has limitation of motion with pain, increased 
during flare-ups, but not instability or subluxation, as a 
result of her service-connected right knee disability.  

5.  The veteran has limitation of motion with pain, increased 
during flare-ups and on repetitive use, as a result of her 
left hip disability.

6.  During the entire period at issue in this case, the 
veteran has had limitation of motion with pain, increased 
during flare-ups and on repetitive use, as a result of her 
right hip disability.

7.  No disability at issue in this appeal is so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Osteoarthritis, cervical spine, right knee and bilateral 
feet, hips, ankles, elbows and hands, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for chondromalacia, left knee, with muscle 
atrophy have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2006). 

3  The criteria for entitlement to an evaluation in excess of 
10 percent for chondromalacia, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2006). 

4.  The criteria for entitlement to an evaluation in excess 
of 20 percent for left hip strain have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5255 (2006). 

5.  The criteria for entitlement to an initial 10 percent 
evaluation for right hip strain have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated January 2004 and September 2004, 
before initially deciding those claims in a rating decision 
dated May 2005.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  The content of these notice letters 
also reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II. 

In the notice letters, the RO acknowledged the veteran's 
claims, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed her of VA's duty to assist 
and indicated that it was developing her claims pursuant to 
that duty.  The RO also identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided she identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of her treatment 
records if she wished VA to obtain such records on her 
behalf.  The RO also advised the veteran to identify or send 
directly to VA any pertinent information or evidence she had 
in her possession, which she believed would support her 
claims.     

The content of these notice letters does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  However, due to a lack of 
prejudice to the veteran, the Board need not remand these 
claims for additional notification.  As explained below, 
service connection may not be granted in this case.  
Therefore, any question regarding what disability rating or 
effective date to assign a grant of service connection is 
moot.  Similarly, with one exception, higher 
initial/increased evaluations may not be assigned.  
Therefore, any question regarding what effective date to 
assign a grant of an increased evaluation is moot.  Finally, 
the RO will soon effectuate the Board's favorable decision, 
discussed below, and, at that time, will assign the higher 
initial evaluation an effective date.  Thereafter, the 
veteran will have an opportunity to voice disagreement with 
the effective date the RO assigns.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and post-service VA and 
private treatment records.  The RO also afforded the veteran 
VA examinations, during which VA examiner discussed the 
presence and etiology of the disabilities at issue in this 
appeal.  The veteran does not now assert that the reports of 
these examinations are inadequate to decide her claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claim for Service Connection

The veteran claims entitlement to service connection for 
osteoarthritis of the cervical spine and bilateral knees, 
feet, hips, ankles, elbows and hands.  According to her 
written statements submitted during the course of this 
appeal, she has not sought treatment for this disability 
because there are not many appointments available at the 
nearest VA facility.  Allegedly, she would rather forego such 
treatment in favor of a more severely disabled veteran who 
needs an appointment.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested this condition to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the veteran's service medical records, during 
service, the veteran reported pain in multiple joints.  
However, no medical professionals attributed such pain to, or 
otherwise diagnosed, osteoarthritis of any joint.  

Following discharge, the veteran received VA and private 
treatment for multiple medical complaints, including 
involving her joints, and underwent VA examinations, during 
which VA examiners diagnosed multiple joint disorders.  
However, no treatment provider or VA examiner diagnosed 
osteoarthritis of any claimed joint except the left knee, 
which is separately service connected.  In May 2003, during a 
VA outpatient treatment visit, a medically professional 
provisionally diagnosed osteoarthritis of the left hip, but 
x-rays conducted thereafter did not support that diagnosis.  
In June 2004, a medical professional indicated that a bone 
scan was suggestive of degenerative joint disease of the 
hips, but, again, further testing did not support such a 
diagnosis.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
she has a current disability resulting from service.  In this 
case, the veteran has submitted no evidence corroborating her 
assertion that she has osteoarthritis in multiple joints.  
The veteran's assertions in this regard may not be considered 
competent evidence of a current disability as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In the absence of such corroborating evidence, the Board 
concludes that osteoarthritis of the cervical spine, right 
knee and bilateral feet, hips, ankles, elbows and hands was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as a preponderance of the evidence is against 
such claim, it must be denied.

B.  Claims for Higher Initial/Increased Evaluations

The veteran seeks higher initial or increased evaluations for 
her service-connected bilateral knee and hip disabilities.  
She asserts that the evaluations assigned these disabilities 
do not accurately reflect the severity of her knee and hip 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, with regard to a claim for increase, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23- 
97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

1.  Knee Disabilities 

In this case, the RO has evaluated the veteran's left and 
right knee disabilities as 20 and 10 percent disabling, 
respectively, pursuant to Diagnostic Code (DC) 5260.  DC 5260 
provides that a 0 percent evaluation is assignable for 
flexion of the leg limited to 60 degrees.  A 10 percent 
evaluation is assignable for flexion of the leg limited to 45 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260 
(2006).

The veteran's left knee disability now involves 
osteoarthritis.  DC 5003 provides that degenerative arthritis 
or osteoarthritis established by x-ray findings is to be 
evaluated on the basis of limitation of motion under the 
appropriate DC for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups. A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5003 (2006).

The appropriate DCs for the specific joint involved in this 
case are DCs 5260 and 5261, the former DC noted above.  DC 
5261 provides that a 0 percent evaluation is assignable for 
extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5261 (2006); see also VAOGCPREC 9-2004 (Sept. 17, 
2004) (holding that separate evaluations under 38 C.F.R. § 
4.71a, DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint).

DCs 5256 and 5257 are also relevant in this case.  DC 5256 
provides that an evaluation in excess of 20 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2006).  DC 5257 provides that a 10 percent evaluation 
is assignable for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent evaluation is 
assignable for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation is 
assignable for severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2006).

In this case, for the reasoning explained below, the evidence 
establishes that the veteran's left and right knee disability 
pictures do not more nearly approximate the criteria for 
increased evaluations under any applicable DC.  

As previously indicated, the veteran had active service from 
September 1982 to November 1983.  During that time period, 
she received treatment, including physical therapy, for left 
knee pain, swelling and weakness attributed to 
chondromalacia.  

Following discharge, the veteran received VA and private 
treatment for bilateral knee complaints and underwent VA 
examinations of her knees.  More specifically, from May to 
June 2000, she presented complaining of left knee pain, 
swelling, locking and bruising.  In July 2000, she underwent 
arthroscopic evaluation of her left knee, which showed an 
osteochondral defect and a loose body and necessitated 
debridement.  Thereafter, she wore hose, engaged in an 
exercise program and reported improvement, but not a complete 
abatement, in her left knee symptoms.  X-rays taken in 
September 2001 revealed inflammation of the left knee.  
Thereafter, she reinjured her left knee, began complaining of 
pain, locking and giving away, and underwent physical 
therapy.  Magnetic resonance imaging conducted in October 
2002 showed a bone contusion and osteoarthritic changes in 
the left knee.  Physicians objectively confirmed pain, 
significant swelling and crepitus.  By 2003, the veteran 
regularly complained of pain in both knees.

In June 2002 and July 2003, during VA examinations, the 
veteran reported bilateral knee pain, which increased during 
certain activities, sharpness, weakness, stiffness, swelling, 
giving out, instability (left knee only), easy fatigability, 
a lack of endurance and a dull, aching feeling.  She further 
reported that she used over-the-counter pain medication, but 
no ambulatory aids, and did not have flare-ups or episodes of 
dislocation or subluxation.  Examiners noted well-healed 
arthroscopic scars, left knee swelling, full range of 
extension of the left knee with pain, range of flexion 
bilaterally to 136 degrees with pain, tenderness on palpation 
bilaterally, guarding, a limp favoring the left side, and 
pain on toe-walking exercises.  Examiners indicated that 
there was no laxity, effusion or instability.  

During a VA examination conducted in January 2004, the 
veteran reported no additional symptomatology.  She did, 
however, indicate that she was experiencing flare-ups of 
bilateral knee pain daily, lasting six hours.  A VA examiner 
indicated that the veteran's knee buckled and that the 
veteran had fallen two to four times.  
X-rays of the knees revealed no abnormalities.

The veteran continued to receive VA and private outpatient 
treatment, including pain medication, for bilateral knee 
complaints from late 2003 to late 2005, during which time 
medical professionals noted some of the previously noted 
symptoms as well as effusion.  In June 2004, the veteran's 
left knee popped out when she stepped off a curb, after which 
time she began experiencing increased pain and burning in her 
knee cap, symptoms that allegedly interfered with her gait.  

In February 2005, she underwent a VA examination, during 
which she reported constant left knee pain, which radiated, 
intermittent right knee pain, and left knee giving out and 
locking.  Examiners noted full range of motion of the knees 
(flexion to at least 140 degrees) bilaterally, pain on motion 
bilaterally, positive glide and grind tests bilaterally, 
severe on the left, good stability, and significant atrophy 
of the left calf and thigh.  X-rays of both knees were 
normal.  The examiner diagnosed chondromalacia of the 
patella, both knees, worse on the left with lateral tracking.

The above evidence establishes that the veteran's left knee 
disability is more severe than her right knee disability.  
The veteran has had pain, including on motion, increased 
during flare-ups, limitation of motion, muscle atrophy, 
locking and giving out as a result of her service-connected 
left knee disability.  These symptoms are contemplated in the 
20 percent evaluations assigned the left knee disability.  
There is no evidence of record establishing that, even during 
flare-ups or on repetitive use, the veteran has had extension 
limited to 20 degrees, flexion limited to 15 degrees, 
anklylosis of the knee joint, instability or subluxation, 
severe or otherwise, as a result of the left knee disability.  
Accordingly, an evaluation in excess of 20 percent is not 
assignable for that disability under any applicable DC or 38 
U.S.C.A. §§ 4.40, 4.45, 4.59, including as interpreted in 
DeLuca v. Brown, 8 Vet. App. at 206-7.  A separate evaluation 
for the left knee disability is also not assignable because, 
even though x-rays confirm left knee arthritis, there is no 
evidence of left knee instability.  

The veteran has had limitation of motion with pain, increased 
during flare-ups, as a result of her service-connected right 
knee disability.  These symptoms are contemplated in the 10 
percent evaluation assigned the right knee disability.  There 
is no evidence of record establishing that, even during 
flare-ups or on repetitive use, the veteran has had extension 
limited to 15 degrees, flexion limited to 30 degrees, 
anklylosis of the knee joint, instability or subluxation, 
moderate or otherwise, as a result of the right knee 
disability.  Accordingly, an evaluation in excess of 
10 percent is not assignable under any applicable DC or 38 
U.S.C.A. §§ 4.40, 4.45, 4.59, including as interpreted in 
DeLuca v. Brown, 8 Vet. App. at 206-7.  A separate evaluation 
for the right knee disability is also not assignable because 
x-rays fail to show right knee arthritis and there is no 
evidence of right knee instability.     

2.  Hip Disabilities

In this case, the RO has evaluated the veteran's left and 
right hip disabilities as 20 and 0 percent disabling, 
respectively, pursuant to DC 5255.  DC 5255, which governs 
ratings of impairment of the femur, provides that a 10 
percent evaluation is assignable for slight knee or hip 
disability associated with such impairment.  A 20 percent 
evaluation is assignable for moderate knee or hip disability 
associated with such impairment.  A 30 percent evaluation is 
assignable for marked knee or hip disability associated with 
such impairment.  38 C.F.R. § 4.124a, DC 5255 (2006).

Also applicable to the veteran's claims for increased/higher 
initial evaluations for hip disabilities are DCs 5250-5254, 
which allow for an evaluation of at least 60 percent for 
ankylosis of the hip, an evaluation of 10 percent for 
limitation of flexion of the thigh to 45 degrees or 
limitation of extension of the thigh to 5 degrees, an 
evaluation of 20 percent for limitation of flexion of the 
thigh to 30 degrees, an evaluation of 10 percent for 
impairment of the thigh with limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees, affected leg, or 
for impairment of the thigh with limitation of adduction of, 
cannot cross legs, an evaluation of 20 percent for impairment 
of the thigh with limitation of abduction of, motion lost 
beyond 10 degrees, and an evaluation of 80 percent for a 
flail hip joint.  38 C.F.R. 
§ 4.71a, DCs 5250-5254 (2006).  Hip flexion is considered 
unlimited if ranging from 0 to 125 degrees.  Hip abduction is 
considered unlimited if ranging from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II (2006).

In this case, as explained below, the evidence establishes 
that the veteran's left hip disability picture does not more 
nearly approximate the criteria for an increased evaluation 
under any applicable DC.  It also establishes that the 
veteran's right hip disability picture more nearly 
approximates the criteria for a higher initial evaluation 
under applicable regulations.

The veteran first reported left hip complaints, or more 
specifically, left hip pain, during a VA examination 
conducted in July 2003.  An examiner confirmed limitation of 
motion (flexion to 104 degrees, extension to 18 degrees, 
adduction to 28 degrees and abduction to 42 degrees) with 
pain, increased on repetitive use.  

Thereafter, the veteran received outpatient treatment for 
bilateral hip pain.  She also underwent an additional VA 
examination of her hips.  During that examination, conducted 
in February 2005, she reported bilateral hip pain radiating 
from the knees.  An examiner noted that the veteran had 
normal range of motion of the hips bilaterally without pain, 
straight leg raising to 60 degrees on the left and to 
70 degrees on the right (normal being 80 degrees), and a 
positive Patrick/fabere test bilaterally, much worse on the 
left.  X-rays revealed no abnormalities of the hips.

The above evidence establishes that the veteran's left hip 
disability is more severe than her right hip disability.  The 
veteran has limitation of motion with pain, increased during 
flare-ups and on repetitive use, as a result of her left hip 
disability.  These symptoms are contemplated in the 20 
percent evaluation assigned the left hip disability.  There 
is no evidence of record establishing that, even during 
flare-ups and on repetitive use, the veteran has more than 
moderate left hip disability, flexion limited to 20 degrees, 
anklylosis, or a flail hip joint.  Accordingly, an evaluation 
in excess of 20 percent is not assignable under any 
applicable DC or 38 U.S.C.A. 
§§ 4.40, 4.45, 4.59, including as interpreted in DeLuca v. 
Brown, 8 Vet. App. at 206-7.  

During the entire period at issue in this case, the veteran 
had limitation of motion with pain, increased during flare-
ups and on repetitive use, as a result of her right hip 
disability.  Such symptoms warrant the assignment of an 
initial 10 percent evaluation under 38 U.S.C.A. §§ 4.40, 
4.45, 4.59, as interpreted in DeLuca.  There is no evidence 
of record establishing that, even during flare-ups and on 
repetitive use, the veteran has more than slight right hip 
disability, flexion limited to 30 degrees, limitation of 
abduction, motion lost beyond 10 degrees, anklylosis, or a 
flail hip joint.  Accordingly, an initial evaluation in 
excess of 10 percent is not assignable under any applicable 
DC or 38 U.S.C.A. §§ 4.40, 4.45, 4.59, including as 
interpreted in DeLuca v. Brown, 8 Vet. App. at 206-7.  

3.  Conclusion

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate the disabilities at issue in this 
appeal.  The veteran does not allege, and the evidence does 
not establish, that any one of these disabilities, alone, 
causes marked interference with employment or necessitates 
frequent periods of hospitalization.  The veteran's claims 
for increased evaluations therefore do not present such 
exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded different 
evaluations in the future should any of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to increased evaluations for 
bilateral knee and left hip disabilities have not been met.  
In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect each disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  The Board also considered the benefit-of-the-
doubt rule; however, because a preponderance of the evidence 
is against each of these claims, the rule is not for 
application.  The Board further concludes that the criteria 
for entitlement to a higher initial evaluation for a right 
hip disability have been met.  Inasmuch as the evidence 
supports this claim, it must be granted.


ORDER

Service connection for osteoarthritis, cervical spine, right 
knee and bilateral feet, hips, ankles, elbows and hands, is 
denied.

An evaluation in excess of 20 percent for chondromalacia, 
left knee with muscle atrophy, is denied.  

An evaluation in excess of 10 percent for chondromalacia, 
right knee, is denied.  

An evaluation in excess of 20 percent for left hip strain is 
denied.

An initial 10 percent evaluation for right hip strain is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  


REMAND

The veteran also claims entitlement to an evaluation in 
excess of 20 percent for low back strain with arthritis, 
entitlement to an initial evaluation in excess of 10 percent 
for cervical spine strain/sprain, and entitlement to an 
initial compensable evaluation for bilateral ankle 
sprain/strain.  Additional action is necessary before the 
Board decides these claims.

The VCAA, which requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim, is applicable to 
this appeal.  Under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the claims being remanded are 
necessary.  The RO afforded the veteran VA examinations 
during the course of this appeal; however, the reports of 
these examinations are inadequate to decide these claims.  
Therein, the VA examiner diagnosed degenerative disc disease 
of the cervical spine and then indicated that the veteran 
also had the same disease in his lumbar spine.  He also noted 
that the veteran had flare-ups of such disease, but did not 
discuss the severity of such flare-ups, including whether 
they are were incapacitating.  Moreover, during the 
examination, the veteran reported a recent worsening of her 
low back disability, manifested by paresthesia in the chest 
area and frequently occurring flare-ups of pain.  She did 
not, however, specify whether the pain was incapacitating.  
In addition, the VA examiner noted that the veteran had nerve 
palsy in the ankles, which might result from her tendency to 
bear weight on her right lower extremity and was evidenced by 
muscle atrophy.  He did not discuss the severity of the nerve 
involvement.  Given the foregoing, additional medical 
information is needed to decide the claims being remanded.

As well, during the course of this appeal, the RO evaluated 
the veteran's service-connected ankles as one disability.  
There is, however, evidence in the claims file indicating 
that each of the ankles produces symptomatology affecting the 
veteran's ability to function.  In light of this fact, 
consideration should be given to the matter of whether 
separate evaluations are warranted for each of the veteran's 
ankles.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
in support of her claims for 
increased/higher initial evaluations for 
low back, cervical spine and bilateral 
ankle disabilities.  Forward the claims 
file to the examiners for review of all 
pertinent documents therein and ask the 
examiners to confirm in their written 
reports that they conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiners should:

a) note and identify the frequency 
and duration of all manifestations 
of the veteran's low back, cervical 
spine and bilateral ankle 
disabilities; 

b) specifically indicate 
whether the veteran has 
limitation of motion, pain, 
including on motion, swelling, 
weakness, muscle spasm, 
guarding, an abnormal gait, 
abnormal spinal contour, and/or 
ankylosis associated with any 
of her disabilities; 

c) characterize any limitation 
of motion of either ankle as 
marked or moderate, including 
during flare-ups and after 
repetitive use; 

d) consider whether the veteran's 
low back, cervical spine and ankle 
disabilities cause functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion beyond that which is 
observed clinically;

e) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior;

f) identify all nerve damage 
associated with, and all nerves 
affected by, the veteran's ankle 
disability and characterize such 
damage as mild, moderate or severe; 

g) opine whether episodes of 
degenerative disc disease of the 
veteran low back and cervical spine 
are incapacitating and, if so, 
identify the duration of such 
episodes in terms of how may weeks 
during the past 12 months they 
manifested; and

h) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  In so doing, consider whether 
the veteran is entitled to separate 
disability evaluations for each of her 
ankles.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims being remanded.  No 
action is required of the veteran unless she receives further 
notice.  She does, however, have the right to submit 
additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United 


States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled expeditiously); see also VBA's Adjudication Procedure 
Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


